J-S34040-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MARTIN P. MARIANO AND BEVERLY              :   IN THE SUPERIOR COURT OF
    A. MARIANO                                 :        PENNSYLVANIA
                                               :
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    RICHARD F. HEYDENREICH AND                 :
    ERIC HEYDENREICH, INDIVIDUALLY             :
    AND/OR D/B/A SONES’ COAL YARD              :   No. 539 MDA 2021

                Appeal from the Order Entered April 16, 2021
      In the Court of Common Pleas of Columbia County Civil Division at
                          No(s): 2020-CV-794-CV


BEFORE:       DUBOW, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                   FILED: MARCH 3, 2022

       In this property dispute matter, Martin P. Mariano and Beverly A.

Mariano (Appellants), husband and wife, appeal from the order entered in the

Columbia County Court of Common Pleas, granting a preliminary injunction in

favor of Richard F. Heydenreich and Eric Heydenreich, individually and/or

d/b/a Sones’ Coal Yard (Appellees).1 Appellants aver: (1) the trial court erred

in granting the preliminary injunction without an evidentiary hearing or a


____________________________________________


1 An order granting a motion for a preliminary injunction is an interlocutory
order appealable as of right pursuant to Pa.R.A.P. 311(a)(4). See Pa.R.A.P.
311(a)(4) (“An appeal may be taken as of right . . . from . . . [a]n order that
grants or denies, modifies or refuses to modify, continues or refuses to
continue, or dissolves or refuses to dissolve an injunction[.]”).
J-S34040-21


bond, pursuant to Pa.R.C.P. 1531; (2) the court lacked jurisdiction over this

preliminary injunction because necessary parties were not joined; and (3) the

court erred in finding Appellees would suffer immediate and irreparable harm

if the injunction were not granted. We affirm.

                               I. Procedural History

       Appellants commenced the instant suit by filing a complaint on August

31, 2020.      Their amended complaint averred the following:        Appellants

purchased real property in Bloomsburg, Columbia County on March 16, 2020,

and intend to develop a 7,000 square feet commercial building “with 21

accessory parking spaces.”2 Appellants’ Amended Complaint, 10/6/20, at 1-

3 (unpaginated).3 Appellees own an adjoining property, on which they operate

a business preparing and selling coal.4 Id. at 2. The boundary line between

the two properties “contains a 20 feet wide shared joint alley[,]” and the

parties additionally “share the right of use in a 16 feet wide joint alley.” Id.

Both “alleys are for the mutual use and benefit of [Appellants and Appellees]

for ingress, egress and regress to their respective properties[.]” Id.



____________________________________________


2 According to Appellees, Appellants have “demolished the building situated
thereupon.” Appellees’ Brief at 2.

3Appellants titled their amended complaint as “Complaint,” and it is entered
on the trial docket as such.

4 Appellees aver they “have operated the coal yard in a consistent manner
since the 1930s[.]” Appellees’ Brief at 2.


                                           -2-
J-S34040-21


      Appellants’ amended complaint averred Appellees have encroached on

the joint right of ways, as well as their property, by, inter alia: (1) constructing

or maintaining, in the 20-foot wide joint alley, an awning and portions of a

garage and a scale; (2) constructing or maintaining, on Appellants’ property,

a backfilled block-wall and a portion of a scale; and (3) “driving over”

Appellants’ property to access a trestle on Appellees’ property. Appellants’

Amended Complaint at 2-3. Appellants further alleged that in 2011, Appellees

received a zoning variance based on inaccurate assertions concerning a joint

right of way. Id. at 11. Appellants’ complaint raised seven counts against

Appellees: private nuisance, negligence, trespass, conversion, ejectment,

“action to enjoin zoning violation and declare zoning decision void,” and

“injunction.” See id. at 3, 6, 8-9, 11, 13.

      Appellees filed preliminary objections to the amended complaint. On

March 18, 2021, the trial court heard oral argument via video call. See Trial

Ct. Op., 4/22/21, at 2. On April 22nd, the court issued an opinion and order,

dismissing most of Appellees’ preliminary objections but sustaining an

objection pertaining to punitive damages. The court thus struck “[a]ll counts

claiming Punitive Damages.” Id. at 10.

      Meanwhile, on March 29, 2021, Appellees filed the underlying petition

for a preliminary injunction. They argued that on March 23rd,

      just five days after oral argument on [their] Preliminary
      Objections, [Appellants] and/or their agents . . . erected concrete
      jersey barriers, physical devices, parked heavy machinery/
      equipment, and otherwise barred the ingress and egress to

                                       -3-
J-S34040-21


      [Appellees’] right-of-way in the area of a railroad switchback, of
      which ownership and right to access is at issue in the subject
      litigation.

Appellees’ Petition for Special Relief Injunction Pursuant to Pa.R.C.P. 1531,

3/29/21, at 2 (unpaginated).     Appellees asserted they use a ramp in that

“railroad switchback area” to empty coal loads into storage chambers, and to

access “existing stored coal in order to fulfill customer orders.” Id. at 2-3.

Appellees alleged that unless Appellants are enjoined from blocking the shared

right of way, they will suffer lost “substantial business opportunities and

profits,” and thus “immediate, substantial, and irreparable harm.” Id. at 4.

Appellants filed an answer to the petition.

      The trial court conducted oral argument on April 7, 2021. Appellees

argued their right to use the area in question was set forth in a 1936 deed

and has “been conveyed through every subsequent deed.” N.T., 4/7/21, at

3. Appellees averred the barriers have resulted in “no turning radius” for their

tractor trailers, they have “missed deliveries” due to the barriers, and “they

will be out of business before the ultimate issues in this case [are] resolved.”

Id. at 4, 12.   Appellees were seeking a preliminary — not permanent —

injunction in order to preserve the status quo and to be “able to continue to

perform their business function[s].” Id. at 4. They pointed out this case was

“only in the preliminary objection phase,” they have not yet answered the

complaint nor filed new matter, and the ultimate issues of the case need not

be decided at that time. Id. at 3-4.


                                       -4-
J-S34040-21


      Appellants responded that the “railroad switchback” right of way was

not the same right of way that is the “subject of this lawsuit.” N.T. at 8. See

also id. at 9 (Appellants’ counsel arguing, “[Appellees] erected a building . . .

within . . . the shared right of way which forms a significant part, if not the

primary part, of the underlying lawsuit here.”). Appellants also denied they

erected any barriers, and instead, it was Greek Development, LLC (Greek

Development), which “has a lease with the railroad company for that piece

[sic] [and has] permission under that lease to erect barriers” and to “stop the

parking or abandonment of vehicles.” Id. at 7, 9. Appellants claimed that

because Greek Development was not a party to this lawsuit, “this injunction

is not properly before” the trial court. Id. at 8, 10-11. We note Appellants

also stated that the barriers “were erected months [earlier] to outline the

boundaries of [Appellants’] property.” Id. at 14.

      Appellees acknowledged their proposed injunction related to a different

right of way from the one underlying one of Appellants’ claims, but pointed

out “there are multiple right of ways on both of the properties.” N.T. at 11.

Appellees maintained they had a deeded right to use this right of way, but it

“has been blocked.” Id. Appellees then argued the “railroad switchback area”

was located on Appellants’ property, and thus their arguments concerning

Greek Development as a lessee were meritless:

      [Appellants] remain the owners of the property. [A]ny lessee of
      [Appellants] is obligated to honor the language of the deed
      and . . . any rights of ways . . . conveyed to [Appellees. A]ny


                                      -5-
J-S34040-21


       Order issued by the Court would apply to any party or non-party
       in an effort to preserve the status quo.

           So any allegation of non-joinder or mis-joinder . . . does not
       apply because [Appellants] are the owners of that property.
       [Appellants] have an obligation to enforce the parameters of those
       property rights on any lessee[.]

Id. at 13.

       On April 16, 2021, the court issued the underlying order, granting

Appellees’ petition for a preliminary injunction, and enjoining Appellants from,

inter alia, blocking Appellees’ ingress and egress of, and access to, the coal

storage area.5     The order also directed Appellants to remove any concrete

barriers and equipment preventing Appellees’ access to the coal storage area

and “switchback right of way.”           Order, 4/16/21, at 2.   Appellants timely

appealed and complied with the trial court’s order to file a Pa.R.A.P. 1925(b)

statement of errors complained of on appeal.

      II. Statement of Questions Involved & Standard of Review

       Appellants raise four related issues on appeal:6

       1. Whether the trial court erred when it failed to conduct a hearing
       prior to issuing a preliminary injunction in favor of [Appellees],


____________________________________________


5 Subsequently, as stated above, on April 22, 2021, the trial court sustained
in part and dismissed in part Appellees’ preliminary objections.

6 We have reordered Appellants’ issues for ease of review. Furthermore, we
note that whereas Appellants present four issues in their statement of
questions involved, their argument section is divided under only two headings.
See Pa.R.A.P. 2119(a) (“The argument shall be divided into as many parts as
there are questions to be argued[.]”).


                                           -6-
J-S34040-21


      where it heard no factual testimony and took no evidence prior to
      granting the preliminary injunction.

      2. Whether the trial court erred when it issued an order granting
      special injunctive relief against [Appellants] and in favor of
      [Appellees] without a bond, in violation of Pa.R.C.P. 1531.

      3. Whether the trial court erred when it issued an order for
      injunctive relief against [Appellants] when the right-of-way is
      owned and maintained by third parties, i.e., Greek Development,
      LLC, and SEDA-COG Railroad, who are not parties to the within
      litigation and were not served with [Appellees’] Petition and, as
      such, the Court lacks personal and subject matter jurisdiction.

      4. Whether the trial court erred when it issued an order granting
      preliminary injunctive relief where [Appellees] did not show
      immediate and irreparable harm and where [Appellees’] right to
      relief is not clear given the language of documents relied upon by
      [Appellees] in support of their petition and where, as a matter of
      law, [Appellees] cannot establish a lawful claim via adverse
      possession or otherwise with respect to the railroad grade.

Appellants’ Brief at 4.

      We review an order granting preliminary injunctive relief for an abuse

of discretion, and our scope of review is plenary.        SEIU Healthcare

Pennsylvania v. Commonwealth, 104 A.3d 495, 501 & n.7 (Pa. 2014)

(SEIU).

      Under this highly deferential standard of review, an appellate
      court does not inquire into the merits of the controversy, but
      examines the record “to determine if there were any apparently
      reasonable grounds for the action of the court below.”

Id. (citations omitted).

      “An injunction can be either preventative or mandatory in nature.”

Shepherd v. Pittsburgh Glass Works, LLC, 25 A.3d 1233, 1241 (Pa. Super.

2011).    A mandatory injunction “command[s] the performance of some

                                    -7-
J-S34040-21


specific act that will maintain the relationship between the parties,” “are

subject to greater scrutiny, and must be issued more cautiously than

preventative injunctions.”   Id.    “[I]n reviewing the grant of a mandatory

injunction, we have insisted that a clear right to relief in the plaintiff be

established.” Greenmoor, Inc. v. Burchick Constr. Co., 908 A.2d 310, 313

(Pa. Super. 2006) (citation omitted).     We note that here, the trial court’s

command to Appellants to remove any barriers or impediments is a mandatory

injunction.

      On the other hand, a preliminary, or “preventative,” injunction forbids

an act, “does not require either party to take an affirmative action[,]” but

“simply maintains the present status quo” “until the litigants’ rights are

adjudicated on the merits.”        Shepherd, 25 A.3d at 1241.      “[I]t is not

mandatory in nature and not subject to a heightened standard of review. Id.

Accordingly, a movant must merely “demonstrate a likelihood that he will

obtain a favorable ruling on the merits of the controversy and not that he will,

in fact, ultimately win.” Id. at 1247. Here, the trial court order’s provisions,

enjoining Appellants from interfering with Appellees’ access or interfering with

Appellees’ business, are preventative in nature.

      In order to obtain preliminary injunctive relief, the moving party must

establish the following six “essential prerequisites[:]”

      1) that the injunction is necessary to prevent immediate and
      irreparable harm that cannot be adequately compensated by
      damages; 2) that greater injury would result from refusing an
      injunction than from granting it, and, concomitantly, that issuance

                                      -8-
J-S34040-21


      of an injunction will not substantially harm other interested parties
      in the proceedings; 3) that a preliminary injunction will properly
      restore the parties to their status as it existed immediately prior
      to the alleged wrongful conduct; 4) that the activity it seeks to
      restrain is actionable, that its right to relief is clear, and that the
      wrong is manifest, or, in other words, must show that it is likely
      to prevail on the merits; 5) that the injunction it seeks is
      reasonably suited to abate the offending activity; and, 6) that a
      preliminary injunction will not adversely affect the public interest.

Warehime v. Warehime, 860 A.2d 41, 46–47 (Pa. 2004) (citation and

internal punctuation omitted).

         III. Lack of Evidentiary Hearing Under Pa.R.C.P. 1531

      In their first issue, Appellants aver the trial court erred in granting a

preliminary injunction without first conducting an evidentiary hearing. They

cite Pa.R.C.P. 1531 as requiring a “hearing,” and then aver Black’s Law

Dictionary defines a “hearing” as “a proceeding in which evidence is taken and

reviewed, along with the arguments of counsel.” Appellants’ Brief at 9-10,

11. Appellants reason that because no testimony or evidence was taken on

April 7, 2021, “‘no hearing’ in fact occurred,” and furthermore, they were

denied “the opportunity to be heard[.]” Id. at 10-11. We conclude this issue

is waived for failure to raise it before the trial court.

      “Issues not raised in the trial court are waived and cannot be raised for

the first time on appeal.” Pa.R.A.P. 302(a). At the April 7, 2021, hearing,

Appellants’ counsel concluded her argument to the trial court by stating:

      [I]f the Court would be inclined to hear testimony, we’re prepared
      to present it. However, essentially, what I’m telling the Court is
      an offer of proof as to what our testimony would show.


                                        -9-
J-S34040-21


N.T. at 10. Neither party made any request to present evidence. At the end

of the hearing, when the trial court advised the parties, “All right. I’ll let you

know,” Appellants similarly made no objection nor request to present

evidence. See id. at 14-15.

      Appellants do not cite the place in the trial record where they raised a

claim that the court erred in not taking evidence or testimony. See Pa.R.A.P.

2117(c) (statement of case section of appellate brief shall specify place in

record where, and manner in which, “the questions sought to be reviewed

were raised”), 2119(e) (same of argument section); Schultz v. MMI Prods.,

30 A.3d 1224, 1230 (Pa. Super. 2011) (“[I]t is not the responsibility of this

Court to scour the record to prove that an appellant has raised an issue before

the trial court, thereby preserving it for appellate review.”). Our review shows

Appellants raised this claim for the first time in their Rule 1925(b) statement.

See Appellants’ Concise Statement of Matters Complained of on Appeal,

5/26/21, at 1 (unpaginated). It is thus waived for our review. See Pa.R.A.P.

302(a); Irwin Union Nat’l Bank & Tr. Co. v. Famous, 4 A.3d 1099, 1104

(Pa. Super. 2010) (“It is well settled that issues not raised below cannot be

advanced for the first time in a 1925(b) statement or on appeal.”).

      Furthermore, even if this issue were not waived, no relief would be due.

Rule 1531(a) provides:

           (a) A court shall issue a preliminary or special injunction only
      after written notice and hearing unless it appears to the
      satisfaction of the court that immediate and irreparable
      injury will be sustained before notice can be given or a hearing

                                     - 10 -
J-S34040-21


      held, in which case the court may issue a preliminary or special
      injunction without a hearing or without notice. In determining
      whether a preliminary or special injunction should be granted and
      whether notice or a hearing should be required, the court may act
      on the basis of the averments of the pleadings or petition and may
      consider affidavits of parties or third persons or any other proof
      which the court may require.

Pa.R.C.P. 1531(a) (emphasis added).      First, the rule does not absolutely

require a hearing, and instead provides a preliminary injunction may be

granted absent a hearing if the trial court is satisfied, after review of the

pleadings, “that immediate and irreparable injury will be sustained.” See id.

      Furthermore, we would disagree with Appellants’ contention that a

“hearing” must include the presentation of evidence. The definitional section

of the Pennsylvania Rules of Civil Procedure does not define the term

“hearing.” See Pa.R.C.P. 76. Our review of the Eleventh Edition of Black’s

Law Dictionary does not support Appellants’ claim that it defines a “hearing”

as including the presentation of evidence.     See Appellants’ Brief at 11.

Instead, this edition states:

      hearing. 1. A judicial session, usu. open to the public, held for
      the purpose of deciding issues of fact or of law, sometimes with
      witnesses testifying . . .

BLACK’S LAW DICTIONARY, 11th Ed., 2019 (emphasis added). Under the main

definition of “hearing” appears several definitions for various types of

hearings, including:

      evidentiary hearing. 1.      A hearing at which evidence is
      presented, as opposed to a hearing at which only legal argument
      is presented. . . .


                                    - 11 -
J-S34040-21


Id. Both of these definitions contemplate that a “hearing” may include, but

does not require, the presentation of evidence.

                  IV. Lack of a Bond Under Pa.R.C.P. 1531

        Appellants’ second issue relates to Rule 1531(b)’s reference to a bond.7

The sum of Appellants’ discussion is:

        Finally, Pa.R.C.P. 1531(b) requires the petitioner to pay, and the
        Court to order, the posting of an appropriate bond. The trial court
        acknowledges this wasn’t done here, nor was it addressed in any
        fashion. Therefore, the injunction should be vacated by [the
        Superior] Court.

Appellants’ Brief at 15-16.

        We determine this issue is likewise waived for Appellants’ failure to

preserve it in the trial court proceedings. See Pa.R.A.P. 302(a). They made




____________________________________________


7   Rule 1531(b) states that generally,

            a preliminary or special injunction shall be granted only if

             (1) the plaintiff files a bond in an amount fixed and with
        security approved by the court, naming the Commonwealth as
        obligee, conditioned that if the injunction is dissolved because
        improperly granted or for failure to hold a hearing, the plaintiff
        shall pay to any person injured all damages sustained by reason
        of granting the injunction and all legally taxable costs and fees, or

             (2) the plaintiff deposits with the prothonotary legal tender of
        the United States in an amount fixed by the court to be held by
        the prothonotary upon the same condition as provided for the
        injunction bond.

Pa.R.C.P. 1531(b)(1)-(2).


                                          - 12 -
J-S34040-21


no mention of a bond at the April 7, 2021, hearing, and raised no challenge

following the April 16, 2021, order granting the preliminary injunction.

      Furthermore, we note the trial court reasoned:

      [T]here is no need for a bond since there has been no showing of
      potential monetary loss by [Appellants] resulting from [a
      preliminary injunction.] The only feasible thing that [Appellants]
      stand to retain or lose as a result of the Order is the imposition of
      annoyance to and disruption of [their] business.

Trial Ct. Op., 7/14/21, at 6-7. Appellants do not address this rationale, though

we note they now contend the preliminary injunction would prohibit them

“from using [their] property in any manner, as [they have] no other access to

[their] property except over the property of [Appellees] and the third parties,

namely the railroad and Greek Development[.]” See Appellants’ Brief at 15.

This argument is waived, as Appellants made no claim before the trial court

that the preliminary injunction would prevent their own access to their

property. See Pa.R.A.P. 302(a).

V. Grounds for the Preliminary Injunction & Joinder of Third Parties

      We address Appellants’ last two issues together.           We first note that

although     the   trial   court’s   order   included   both   mandatory   (remove

impediments and barriers) and preventative (refrain from impeding access)

injunction    measures,      Appellant’s     brief   only   addresses   preventative

injunctions. Furthermore, Appellants do not address — either confirming or

denying — Appellees’ argument, at the hearing, that the “railroad switchback”

right of way area is located on Appellants’ property. Instead, Appellants state:


                                         - 13 -
J-S34040-21


“[T]he SEDA-COG Railroad, and its predecessors, own the right-of-way which

adjoins   both    parties’   properties,       including   any   alleged   switchbacks.”

Appellants’ Brief at 12. Meanwhile, Appellants reiterate, Appellees have not

shown they have a right to use the “railroad switchback area,” as they have

not established adverse possession or any other “interest appearing of

record.” Id. at 14. Appellants also assert Appellees have “failed to join the

parties who have lawful access over the railroad right of way, namely the

railroad and Greek Development, . . . who holds an exclusive lease with the

railroad for use of the railroad right-of-way[.]” Id. Appellants thus conclude

the trial court lacked subject matter jurisdiction to enter the preliminary

injunction.8 Id.

       In their last issue, Appellants allege Appellees have failed to establish

that: (1) they will suffer irreparable and immediate harm that cannot be

compensated; or (2) they cannot access their property without accessing

Appellants’ property or “the old railroad grade [sic].” Appellants’ Brief at 14.

No relief is due.

       In insisting that Appellees have not established a right to use the

“railroad switchback area” “via adverse possession or otherwise,” Appellants



____________________________________________


8 Appellants’ statement of questions involved also avers the trial court lacked
personal jurisdiction over Greek Development and the railroad. Appellants’
Brief at 4. However, they present no argument on personal jurisdiction. See
id. at 14.


                                          - 14 -
J-S34040-21


do not dispute — and wholly ignore — the trial court’s discussion.           See

Appellants’ Brief at 14.   The court reasoned that the question of whether

Appellees have a “lawful claim” to use the disputed area “is an issue of fact to

be determined by the finder of fact during the trial process. This fact has yet

to be determined by a jury or bench trial[.] Thus, this issue is not ripe for

review.”   See Trial Ct. Op., 7/14/21, at 7.    Appellants overlook Appellees’

repeated averments that such a right was set forth in a 1936 deed and was

conveyed to them. See N.T. at 3, 6, 11. Furthermore, Appellants’ complaint

raised issues concerning several right of ways — notwithstanding their

assertion at the hearing that only the 20-foot right of way was the “primary”

subject of this litigation — and as Appellees pointed out at the hearing, they

have not yet filed an answer or new matter to the complaint. See N.T. at 3.

At this stage of the proceedings, Appellees were not required to show they will

“ultimately win,” but instead merely “a likelihood [they] will obtain a favorable

ruling on the merits of the controversy[.]” See Shepard, 25 A.3d at 1247.

      With respect to their claim that the trial court lacks subject matter

jurisdiction over the preliminary injunction because Greek Development and

the railroad company were not joined, Appellants again ignore the trial court’s

discussion. See Trial Ct. Op., 7/14/21, at 4-6. The court reasoned:

      With regards to the issue of misjoinder/nonjoinder, at their option,
      the roadway or railroad companies may interplead into this
      litigation at a later date. Presently, the court maintains personal




                                     - 15 -
J-S34040-21


       jurisdiction over the current parties to the litigation and subject
       matter jurisdiction over the matter at hand.”[9]

Id. at 6. Additionally, the court’s order enjoined only Appellants — and no

other landowner, tenant, or lessee — from blocking Appellees’ ingress and

egress to the disputed area. Finally, even if the order imposed any restrictions

or actions on Greek Development or the railroad company, Appellants present

no authority or explanation why they would have standing to object to

jurisdiction on their behalf.

       With respect to whether Appellees have established an immediate and

irreparably injury, Appellants again ignore that the trial court has addressed

this claim. The court reviewed a photograph of the disputed area and the

affidavit of Appellee Richard Heydenreich and found: (1) the disputed area

“was indeed sufficiently blocked as to prevent ingress and egress of large

vehicles as would normally be necessary to conduct coal yard business[;]” and

(2) Appellees have established an immediate injury “in that every business

day that passed when [they] could not conduct . . . normal business was

another day that [they lost] revenue.”             Trial Ct. Op., 7/14/21, at 3-4.




____________________________________________


9 The trial court’s opinion also stated, contrary to Appellants’ arguments, that
it was Appellants who erected the barriers. Trial Ct. Op., 7/14/21, at 4, 5.
We reiterate that no evidence or testimony was presented to the trial court on
this issue. In any event, Appellants raise no objection or argument on this
finding, and it does not affect our disposition of this appeal.


                                          - 16 -
J-S34040-21


Appellants present no argument why the court erred in arriving at these

findings.

                               VI. Conclusion

      Appellants’ present claims are waived or are meritless, as discussed

above. Accordingly, we affirm the order of the trial court granting Appellees’

petition for a preliminary injunction.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/03/2022




                                     - 17 -